In my opinion the court has unduly stressed the issue as to whether the plaintiff was a trespasser. After all, the sole question is whether Blackwolf shot the plaintiff in self-defense. Assuming that plaintiff was a trespasser, Blackwolf would not by reason thereof be justified in shooting him. Notwithstanding all that has been said about the legal niceties of trespass, it is doubtful whether Blackwolf, at the time of the shooting, ever paused to consider the legal status of *Page 439 
the plaintiff. He was intent on ousting him from the premises.
With all deference to my brothers, I respectfully suggest that a rehearing be granted and that the court confine itself to the real issue in the case.
COSTS RETAXED.